Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 17-21, 26, 27, 30, 33, 34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClary et al. (2015/0356131) in view of Chavan et al. (2017/0116242) further in view of Chaudhry et al. (2014/0317084).
Regarding Claim 1, McClary et al. (2015/0356131) discloses a method comprising: maintaining a data dictionary for:
native data (“Files in a table space are formatted in a format native to a DBMS”, paragraph [0008]) that is durably stored in a database management system (DBMS), and external data that is not durably stored in the DBMS (“external data source is not formatted in a format native to a DBMS”, paragraph [0009));
receiving, from a client through a connection to the DBMS, a query (“for a given query”, abstract);
loading, based on the data dictionary, the external data (“external-loading format”, paragraph [0056], [0057]) into an in-memory column vector (“columns for the external table DBMS table columns”, paragraph [0010]) that resides in a random access memory (“random access memory”, paragraphs [0034], [0121]) of the DBMS;
executing the query based on the data dictionary (“query the tables...To defined the tables, a Meta-Data Repository includes database dictionary which stores meta-data defining tables”, paragraph [0043]) returning, to the client through said connection, results of the query; wherein the method is performed by one or more computers (“an execution plan is executed...by a data node, which returns rows for the external table to the DBMS”, paragraph [0025]).
As discussed above, McClary essentially discloses the claimed invention but does not explicitly disclose the in-memory column vector, wherein executing said query includes executing one or more vector-based database operations.
However, Chavan et al. (2017/0116242) discloses the temporary data structures that are created based on dictionary 106b during the evaluation of a predicate against values from encoded column vector 104 can be continued to be used (paragraph [0050])
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided column vector of matrix to store data or value in McClary in order to continuously use the encoded data as taught by Chavan.
As discussed above, McClary essentially discloses the claimed invention but does not explicitly disclose receiving, from a client through a connection to the DBMS and after said loading the external data, a query.  
However, Chaudhry et al. (2014/0317084) discloses receiving, from a client through a connection to the DBMS and after said loading the external data, a query (“execute query on data from external data sources after the data has been loaded into the database”, paragraph [0007]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have received the query after the external data has been loaded into the database in McClary in order to allow the query to cover the updated data including the external data as taught by Chaudhry.
Claim 33 is rejected similarly as discussed above.
Regarding Claim 2, McClary discloses the method of Claim 1 further comprising refreshing the in-memory column vector by loading a second version of the external data into the in-memory column vector (“DBMS column data types is an external-loading format, used by DBMS for loading external data”, paragraph [0055]).
Regarding Claim 3, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 1 wherein: the in-memory column vector is a first in-memory column vector; the method further comprises replacing the in-memory column vector by loading a second version of the external data into a second in-memory column vector.
However, Chavan teaches the in-memory column vector is a first in-memory column vector (Fig. 1 shows more than 1 column vectors); the method further comprises replacing the in-memory column vector by loading a second version of the external data into a second in-memory column vector (paragraphs [0033], [0086]. Noted that when the column vectors are updated with new data, the older data is replaced by the new).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have refreshed the column vector with the updates from loading the newer version in order to maintain the data in the storage being up-to-date as taught by Chavan.
Regarding Claim 4, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 3 wherein replacing the in-memory column vector further comprises deleting the first in-memory column vector.
However, Chavan teaches when the column vector data changes are due to table inserts, updates or deletes (paragraphs [0069], [0086]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deleted the old data when replacing or updating with new data in McClary in order to maintain the most up-to-dated data in the storage as taught by Chavan.
Regarding Claim 5, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 3 wherein replacing the in-memory column vector further comprises simultaneously retaining the first in-memory column vector and the second in- memory column vector in the random access memory of the DBMS.
However, Chavan teaches replacing the in-memory column vector (“data changes due to inserts/updates/deletes”, paragraph [0086]) further comprises simultaneously retaining the first in- memory column vector and the second in- memory column vector in the random access memory of the DBMS (“the information is maintained as metadata with each column vector”, paragraph [0086]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have maintained (or retained) the information with each column vector (at least contain two column vectors, e.g. the first and second in memory column vectors) in McClary in order to keep or maintain the updated data as taught by Chavan.
Claim 35 is rejected similarly as discussed above in the preceding rejections to Claims 3 and 5.
Regarding Claim 8, McClary discloses the method of Claim 1 wherein executing the query comprises executing, based on the query and the data dictionary, a data join of the in-memory column vector with the native data (“native database table... join operations”, paragraph [0065)).
Regarding Claim 9, McClary discloses the method of Claim 8 wherein executing the data join is based on an encoding dictionary that describes a same encoding of the native data and the external data (“dictionary encoding”, paragraph [0010]; “column vector was encoded”, [0013)).
Regarding Claim 10, McClary discloses the method of Claim 8 wherein the data join is based on a join group that is based on the native data and the external data (“join operations”, “external table”, “native database table”, paragraph [0065] of McClary).
Regarding Claim 11, McClary discloses the method of Claim 8 further comprising applying a value aggregation operation to the data join (“aggregation operations”, paragraph [0065]).
Regarding Claim 12, McClary discloses the method of Claim 1 wherein said loading (loading format, paragraph [0055]) is responsive to a first query and said executing is responsive to a second query (query, paragraph [0047)).
Regarding Claim 17, McClary discloses the method of Claim 1 further comprising, responsive to a data definition language (DDL) command, creating the in-memory column vector (“DDL data definition language”, paragraph [0010]).
Regarding Claim 18, McClary discloses the method of Claim 1 wherein loading the external data into the in-memory column vector comprises a data conversion (“DDAS-Native converter converts record”, paragraph [0057]).
Regarding Claim 19, as discussed above, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 18 wherein the data conversion comprises compression.
However, Chavan discloses the dictionary for compressed column vector and dictionary coding (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included compression of data in order to encode the data in higher security format as taught by Chavan.
Regarding Claim 20, McClary discloses the method of Claim 1 wherein executing the query comprises executing a single instruction multiple data (SIMD) instruction to concurrently process multiple values from the in-memory column vector (“multiple work granules”, abstract).
Claim 36 is rejected similarly as discussed above.
Regarding Claim 21, McClary discloses the method of Claim 1 further comprising creating a virtual column based on the in-memory column vector (“memory...or virtual”, paragraph [0133])
Regarding Claim 26, McClary discloses the method of Claim 1 further comprising applying a value aggregation operation to the in-memory column vector (“aggregation operations”, paragraph [0065]).
Regarding Claim 27, McClary discloses the method of Claim 26 wherein applying the value aggregation operation comprises using an encoding dictionary that describes a same encoding of the native data and the external data (“dictionary encoding”, paragraph [0010]; “column vector was encoded”, [0013]).
Regarding Claim 30, McClary discloses the method of Claim 1 wherein an encoding dictionary describes a same encoding of the native data and the external data (“dictionary encoding”, paragraph [0010]; “column vector was encoded”, [0013)).
Claims 6, 7 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClary et al. (2015/0356131) in view of Chavan et al. (2017/0116242), further in view of Chaudhry et al. (2014/0317084) and further in view of Le et al. (2019/0095487).
Regarding Claim 6, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 1 wherein said external data comprises a partition of a distributed dataset.
However, Le et al. (2019/0095487) discloses distributing the dataset into multiple partitions may reduce the chances of data loss (paragraph [0082]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided partition of distributed dataset in order to reduce the chances of data loss as taught by Le.
Regarding Claim 7, McClary discloses a method of Claim 6 wherein the data dictionary declares a plurality of partitions of the distributed dataset that includes said partition and a second partition that is durably stored in the DBMS (“external tables are accessible on a cluster of data node”, abstract).
	Claim 35 is rejected similarly as discussed above in the preceding rejections to Claims 6 and 7.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClary et al. (2015/0356131) in view of Chavan et al. (2017/0116242), further in view of Chaudhry et al. (2014/0317084) and further in view of Tran et al. (10,599,625).
Regarding Claim 16, as discussed above, McClary essentially discloses the claimed invention but does not explicitly disclose deleting the in-memory column vector in response to a command to remove only the in-memory column vector.
However, Tran et al. (10,599,625) discloses delete command to delete vector data in the column (Claim 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided deletion command to delete column vector data in McClary in order to save space by removing data in columns as taught by Tran.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClary et al. (2015/0356131) in view of Chavan et al. (2017/0116242), further in view of Chaudhry et al. (2014/0317084) and further in view of Bozkaya et al. (2008/0208822)
Regarding Claim 22, as discussed above, McClary essentially discloses the claimed invention but does not explicitly disclose applying a window function to the in-memory column vector.
However, Bozkaya et al. (2008/0208822) discloses the method of Claim 1 further comprising applying a window function to the in-memory column vector (“evaluating said window function based on column included in said column vector”, Claim 5).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided window function to the column vector in McClary in order to specify partition columns as taught by Bozkaya. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClary et al. (2015/0356131) in view of Chavan et al. (2017/0116242), further in view of Chaudhry et al. (2014/0317084) and further in view of Kociubes et al. (2015/0088809).
Regarding Claim 28, as discussed above, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 27 wherein using an encoding dictionary comprises building a dense grouping key.
However, Kociubes et al. (2015/0088809) discloses using an encoding dictionary comprises building a dense grouping key (“dense data structure” as dictionary, “dense grouping keys”, paragraph [0037]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored dense grouping keys in a data structure in McClary to identify the data in order to match them to query as taught by Kociubes.
Allowable subject matter
Claim 13-15, 23-25, 37, 38, 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of: 
“a first in-memory column vector that resides in a random access memory of the DBMS:
loading an in-memory table that resides in the random access memory of the DBMS by: 
loading second external data into a second in-memory column vector, and 
defining the in-memory table as containing the first in-memory column vector and the second in-memory column vector” such as required by Claims 13 and 37;
“persisting a database checkpoint that comprises the in-memory column vector;
copying the in-memory column vector from the database checkpoint into the random access memory of the DBMS” such as required by Claims 23 and 38;
“assigning a distinct serial identifier to each instance of the plurality of instances of the same value” such as required by Claims 24 and 39; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 29, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Alexander Taningco can be reached at (571) 272-8048.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2844